— Appeals from an order of the
Supreme Court, Onondaga County (James P. Murphy, J.), entered December 10, 2007 in a personal injury action. The order granted plaintiffs motion for partial summary judgment and denied the motions of defendants for summary judgment.
Now, upon the stipulation of discontinuance of action signed by the attorneys for the parties on September 25, 2008 and filed in the Onondaga County Clerk’s Office on October 24, 2008,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present — Centra, J.P, Lunn, Peradotto, Green and Pine, JJ.